NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 25 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

OLEG CHURYUMOV,                                  No. 19-36094

                Plaintiff-Appellant,             D.C. No. 2:18-cv-00841-RAJ

 v.
                                                 MEMORANDUM*
US CITIZENSHIP AND IMMIGRATION
SERVICES,

                Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN Circuit Judges.

      Oleg Churyumov appeals pro se from the district court’s summary judgment

in his action challenging the denial of his petition for an “extraordinary ability”

employment visa. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Churyumov’s request for
oral argument, set forth in the opening brief, is denied.
novo the entry of summary judgment, and will set aside an agency decision only if

it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Family Inc. v. USCIS, 469 F.3d 1313, 1315 (9th Cir. 2006). We affirm.

      The district court did not err in granting summary judgment for United

States Citizenship and Immigration Services (“USCIS”) because USCIS properly

considered the evidence Churyumov submitted with his petition and concluded that

he did not meet the high standard for an “extraordinary ability” employment visa.

See Kazarian v. USCIS, 596 F.3d 1115, 1119-21 (9th Cir. 2010) (explaining that

once a petitioner submits the required evidence, USCIS determines whether that

evidence demonstrates both “a level of expertise indicating that the individual is

one of that small percentage who have risen to the very top of the[ir] field of

endeavor” and “sustained national or international acclaim” (citation and internal

quotation marks)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Churyumov’s contentions that the process by which

USCIS considered his employment visa was unconstitutionally vague or arbitrary.

      AFFIRMED.




                                          2                                       19-36094